Spence, J.,
delivered the opinion of this court.
The only question to which our attention has been invited, and our judgment asked, in this case, arises on the decision of the county court on the plaintiff’s first prayer. The decision of the Court of Appeals, at the present term, in the case of Milburn vs. Guyther, ante 92, is conclusive in this, for it decides “that a joint debt cannot be set off against a separate one, nor a separate debt against a joint demand.” The judgment is affirmed.
JUDGMENT AFFIRMED.